         Case 1:20-cv-05770-JMF Document 27 Filed 07/28/20 Page 1 of 2




July 28, 2020

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:       Plaintiffs’ proof of service in State of New York, et al. v. Trump, et al., 20-CV-
                 5770 (JMF).

Dear Judge Furman,

       As directed by the Court’s Order dated July 28, 2020 (ECF No. 24), Plaintiffs file the
following proof of service. On July 28, 2020, the undersigned served a copy of the Court’s July
28 Order on Defendants’ counsel by email. Ex. 1.

                                        Respectfully submitted,

                                        LETITIA JAMES
                                        Attorney General of the State of New York

                                        By: /s/ Matthew Colangelo
                                        Matthew Colangelo
                                        Office of the New York State Attorney General
                                        28 Liberty Street
                                        New York, NY 10005
                                        Phone: (212) 416-6057
                                        matthew.colangelo@ag.ny.gov

                                        Attorney for the Plaintiffs

cc (by email):

Jeffrey Oestericher
Lara Eshkenazi
U.S. Attorney’s Office, Southern District of New York
86 Chambers Street, 3rd Floor
New York, NY 10007
Jeffrey.Oestericher@usdoj.gov
Lara.Eshkenazi@usdoj.gov

Attorneys for the Defendants

Dale Ho
American Civil Liberties Union Foundation
125 Broad Street


                                                   1
         Case 1:20-cv-05770-JMF Document 27 Filed 07/28/20 Page 2 of 2




New York, NY 10004
(212) 549-2693
dho@aclu.org

Sarah Brannon
American Civil Liberties Union Foundation
915 15th Street, NW
Washington, DC 20005-2313
(202) 675-2337
sbrannon@aclu.org

John A. Freedman
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., N.W.
Washington, D.C. 20001
(202) 942-5000
John.Freedman@arnoldporter.com

Attorneys for the Plaintiffs in 20-CV-5781 (JMF)




                                              2
